DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10943735. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (2015/0318110).
Regarding claim 1, LEE teaches a multilayer ceramic capacitor (Fig. 1, 100) comprising: a first external terminal (Fig. 2, 131) disposed along a first end (Fig. 2, 3) of the capacitor (Fig. 2, 100); a second external terminal (Fig. 2, 132) disposed along a second end (Fig. 2, 4) of the capacitor that is opposite the first end in a longitudinal direction (Fig. 2, L); an active electrode region (Fig. 2, 150) containing alternating dielectric layers (Fig. 2, 111) and active electrode layers (Fig. 2, 121/122); and a shield electrode region (Fig. 2, 160) containing at least two shield electrodes (Fig. 2, 141/142) that are spaced apart by a shield layer gap (Fig. 4, G) in the longitudinal direction; wherein: the distance from between multiple layers of the shield electrode region (Fig. 3, Cn [0062-0064]) is from about 4% to about 20% of a thickness of the capacitor between a top surface and a bottom surface opposing the top surface (Table 1, multiple examples of Cn/T1 = 0.04-0.20); and the shield layer gap (Table 2, G) ranges from about 3% to about 60% of an external terminal gap (Table 2, L1) between the first external terminal and second external terminal in the longitudinal direction on at least one of the top surface or the bottom surface (Table 2, samples 12-32 provide multiple examples G/L1 between 0.03 and 0.60).  
However, LEE fails to fully teach that wherein: the distance from the active electrode region to the shield electrode region is from about 4% to about 20% of a thickness of the capacitor between a top surface and a bottom surface opposing the top surface.

Regarding claim 2, LEE further teaches that the at least two shield electrodes comprise a first shield electrode (Fig. 2, 141) connected with the first external terminal (Fig. 2) and a second shield electrode (Fig. 2, 142) connected with the second external terminal and approximately aligned with the first shield electrode in a Z-direction (Fig. 2, T) that is perpendicular with the longitudinal direction, each of the first and second shield electrodes having respective unconnected ends that are spaced apart by the shield layer gap (Fig. 4, G)in the longitudinal direction.  
Regarding claim 3, LEE further teaches that a distance from the active electrode region to the top surface ranges from about 4% to about 20% of the thickness of the capacitor (Fig. 2, there are 3 ceramic sections between 150 and top surface so in Table 2, 3x Cn/T1 has multiple examples between 0.04 and .20).  
Regarding claim 4, LEE further teaches that a distance from the active electrode region to the top surface is from about 1.5 mils to 3.2 mils (Table 1, multiple examples such as Example 3; Cn = 17µm [Ex 3]; Tc = 0.3µm [0052] therefore the thickness would be 3Cn + 2Tc [Fig. 2] = 51µm or 2mils).  
Regarding claim 5, LEE further teaches that the distance from the active electrode region to the shield electrode region ranges from about 1.5 mils to 3.2 mils (Table 1, multiple examples of Cn between 38µm and 81µm).  
Regarding claim 6, LEE further teaches that the capacitor exhibits an insertion loss of from 0.25 dB to 0.55 dB when measured across a frequency range of from 33 GHz to 40 GHz (The examiner notes that this would be an inherent train as all physical features required for this limitation are met).  
Regarding claim 7, LEE further teaches that the capacitor exhibits an insertion loss of from 0.20 dB to 0.35 dB when measured across a frequency range of from 23 GHz to 30 GHz (The examiner notes that this would be an inherent train as all physical features required for this limitation are met).  
Regarding claim 8, LEE further teaches that the capacitor exhibits an insertion loss of from 0.15 dB to 0.40 dB when measured across a frequency range of from 13 GHz to 20 GHz (The examiner notes that this would be an inherent train as all physical features required for this limitation are met).  
Regarding claim 9, LEE further teaches that the capacitor exhibits an insertion loss of from 0.1 dB to 0.25 dB when measured across a frequency range of from 4 GHz to 10 GHz (The examiner notes that this would be an inherent train as all physical features required for this limitation are met).  

Claim 10-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (2015/0318110) in view of Ritter et al (US 2010/0039749).
Regarding claim 10, LEE fails to teach the claim limitations. 
Ritter teaches that the active electrode layers (Fig. 7A) comprise a first electrode (Fig. 7A, 700) electrically connected with the first external terminal (Fig. 2D, 254), the first electrode having a first electrode arm (Fig. 7A, 702) comprising a main portion (Fig. 7A, outside portion of 702) and a step portion (Fig. 7A, inside portion of 702), the main portion having a lateral edge (Fig. 7A, top edge of 702) extending from the first end of the multilayer capacitor (Fig. 7A, side with 701), the step portion having a lateral edge (Fig. 7A, bottom edge of 702) offset from the lateral edge of the main portion (Fig. 7A); and a second electrode (Fig. 7A, 708) electrically connected with the second external terminal (Fig. 2D, 252).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the electrode active configuration of Ritter to the invention of LEE, in order to increase the capacitor capability and characteristics while working with wider range of bands (Ritter [0002-0004]).
Regarding claim 11, LEE, as modified by Ritter, further teaches that the first electrode arm and the second electrode are spaced apart to form a main gap distance between (Ritter Fig. 7A, space between 702/724) the main portion of the first electrode arm and the second electrode (Ritter Fig. 7A) and a step gap distance (Ritter Fig. 7A, distance between slanted portions of 702/724) between the step portion of the first electrode arm and the second electrode (Ritter Fig. 7A).  
Regarding claim 12, LEE, as modified by Ritter, further teaches that the main gap distance is from 5% to 60% the length of the capacitor from the first external terminal to the second external terminal (Ritter Fig. 7A, gap between 702/724 is at least 5% and not greater than 60% distance from outer edges of 701/708).  
Regarding claim 13, LEE, as modified by Ritter, further teaches that the main gap distance is 50% or more the length of the main portion of the first electrode arm (Ritter Fig. 7A).  
Regarding claim 17, LEE, as modified by Ritter, further teaches that the step portion of the first electrode arm is inwardly offset from the lateral edge of the main portion towards a lateral centerline of the at least one of the electrode layers (Ritter Fig. 7A).  
Regarding claim 18, LEE, as modified by Ritter, further teaches that the step portion of the first electrode arm is outwardly offset from the lateral edge of the main portion away from a lateral centerline of the at least one of the electrode layers (Ritter Fig. 7A, when you consider the outer section the step portion and the inner portion the main portion).  
Regarding claim 19, LEE, as modified by Ritter, further teaches that each lateral edge of the step portion is offset from each lateral edge of the main portion (Ritter Fig. 7A).  
Regarding claim 20, LEE, as modified by Ritter, further teaches that the second electrode includes a second electrode arm (Ritter Fig. 7A, 724) comprising a main portion (Ritter Fig. 7A, longer portion of 724) and a step portion (Ritter Fig. 7A, shorter portion of 724), the main portion having a 

Additional Relevant Prior Art:
KITAMURA et al (US 2018/0061574) teaches relevant art in Fig. 1-15.
Jang et al (US 10395825) teaches relevant art in Fig. 1-7.
CHO et al (US 2015/0068792) teaches relevant art in Fig. 4B.
PARK et al (US 2015/0014035) teaches relevant art in Fig. 3-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848